 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CHRISTOPHER LULL,                                 No. 2:18-cv-01020-MCE-GGH
11                       Plaintiff,
12           v.                                         ORDER
13    COUNTY OF SACRAMENTO, et al.,
14                       Defendants.
15
            Defendants have filed a Motion to Dismiss the Complaint filed in this matter. ECF No.
16

17   17. They have scheduled a hearing on the motion for January 17, 2019. Id. Due to the upcoming

18   partial retirement of the undersigned there is insufficient time to complete the court’s review and
19   issue an order or findings and recommendations on the motion. Therefore, the undersigned
20
     recuses himself and the Clerk shall reassign this case to another magistrate judge.
21
            In light of the foregoing IT IS HEREBY ORDERED that:
22
            1.      The Magistrate Judge is recused from further actions on this matter;
23

24          2.      The Clerk shall reassign this case to another magistrate judge.

25          IT IS SO ORDERED.

26   Dated: November 28, 2018
                                                   /s/ Gregory G. Hollows
27                                         UNITED STATES MAGISTRATE JUDGE
28
